Citation Nr: 1313835	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  07-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left knee disability or arthritis of the right sacroiliac articulation.  

3.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1980 to October 31, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, April 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The June 2006 rating decision denied a claim for TDIU.  The April 2010 rating decision denied SMC based on the need for aid and attendance.  The September 2011 rating decision declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder and continued a 10 percent rating for a left knee disability.

In April 2008, the Veteran testified via video conference before a Veterans Law Judge regarding the issue of entitlement to a TDIU.  A transcript of the hearing is associated with the claims file.  The Veteran was notified by letter dated in April 2012 that the Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2012).  However, he indicated that he did not wish to appear at another hearing and wanted the case considered on the evidence of record.  

In February 2009 and December 2010, the Board remanded the claim for entitlement to a TDIU for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including an April 2010 rating decision for special monthly compensation, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a TDIU, and entitlement to SMC based on the need for aid and assistance are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The October 2000 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and is final.  

2.  Some of the evidence received since the October 2000 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

3.  The Veteran's left knee disability has been manifested by full extension and flexion limited at most to 130 degrees.  There is no instability, subluxation, or ankylosis.  There is x-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(b) (2012).  

2.  The criteria for a rating in excess of 10 percent disabling for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's favorable disposition to reopen the claim for an acquired psychiatric disorder, the Board finds that no discussion of VCAA compliance is necessary at this time for this particular issue.

Regarding the claim for increased rating, the notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2011 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The January 2011 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration (SSA) records, lay statements, and hearing testimony.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining the Veteran's SSA records.  In response, the RO/AMC obtained the Veteran's SSA records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a video conference hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for an acquired psychiatric disorder was originally denied by a rating decision in March 1992.  The Veteran attempted to reopen his claim several times thereafter, but the RO declined to reopen the claim in November 1996 and January 1998.  The Board reopened the claim in March 2000, but denied the claim on the merits.  Most recently, in October 2000, the RO again declined to reopen the claim for service connection for an acquired psychiatric disorder based on the fact that there was no evidence linking the Veteran's psychiatric disorder to his period of service.  

In November 2010, the Veteran filed his request to reopen the claim for service connection for an acquired psychiatric disorder.  In the September 2011 rating decision on appeal, the RO determined that new and material evidence had been submitted to reopen the claim, but denied the claim on the merits.  Thereafter, in a December 2011 statement of the case, the RO again determined that new and material evidence had been submitted to reopen the claim, but denied the claim on the merits.

The evidence received subsequent to the October 2000 rating decision includes, in relevant part, VA and private medical records dated from October 2000 to August 2011, a September 2011 VA examination report, an April 1992 SSA decision with accompanying SSA records, and the Veteran's statements.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  As pertinent here, the Veteran asserted in February 2010 and November 2010 statements that his acquired psychiatric disorder was due to or aggravated by his service-connected arthritis of the right sacroiliac articulation.  Additionally, private medical opinions dated in February 2010, January 2011, and September 2012 found that the Veteran's depression and schizophrenia had been aggravated by his chronic pain of the pelvis, lumbar spine, and left knee.  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran has essentially argued that his current acquired psychiatric disorder is secondary to service-connected disabilities.  The RO previously considered only whether service connection for an acquired psychiatric disorder was warranted on a direct basis.  However, service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Whereas the Veteran's claim for service connection for an acquired psychiatric disorder was previously adjudicated on a direct basis, this is a new theory of entitlement to service connection based on secondary service connection.  Therefore, as the threshold for reopening a claim is low, the Board will resolve all doubt in the Veteran's favor and find that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2012).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2012) and 38 C.F.R. § 4.45 (2012) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2012).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2012).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5010, which pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic Code 5260, which pertains to limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2012). 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no report of VA examination demonstrates any objective finding of genu recurvatum, impairment of the tibia and fibula, or dislocation or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.  

In a February 2010 private medical report, the Veteran's knee pain was noted to be continuous in nature and aggravated with ambulation or even prolonged sitting.  He used a cane for ambulation.  His left knee had crepitance.  There was marked tenderness of the left knee anteriorly and medially, and pain was increased with flexion of the knee.  The Veteran was diagnosed with degenerative joint disease of the left knee.  

VA medical records dated in December 2010 and August 2011 show that the Veteran complained of worsening left knee pain and occasional swelling.  He reported that his chronic left knee pain radiated upwards to his hip, back, and left shoulder.  The left knee had no swelling or pain with movement on examination.  The Veteran was noted to use a knee brace.    

A January 2011 private medical report shows that the Veteran received treatment for degenerative joint disease of the left knee.  He complained of severe chronic knee pain.  He walked with an antalgic gait with the use of a cane.  His left knee had crepitance and tenderness, but there was no effusion.  Range of motion of the left knee was noted to be incomplete.  

On VA examination in February 2011, the Veteran complained of lateral left knee discomfort around the fibular head as well as global discomfort.  He reported that his knee would go out.  He denied having any knee surgery, but stated that he did wear a hinged left knee brace and used a cane regularly.  He indicated that he had experienced left knee swelling in the past.  He maintained that he had flare-ups of his left knee disability where his pain would be a 10/10 in severity.  

Examination revealed symmetrical legs with equal robust musculature in the thigh and calf areas.  The right thigh and calf measured 0.5 centimeter greater than the left thigh and calf.  Leg length was equal.  The examiner noted that once the Veteran had his pants and braces off, he limped in an exaggerated fashion on the left knee.  There was no evidence of any swelling, tenderness, heat deformity, instability, inflammatory arthritis, prosthesis, or neoplasm.  McMurray's and Lachman's tests were negative.  There was patellofemoral crepitation on the left side.  Range of motion testing showed 130 degrees flexion and 0 degrees extension.  Upon repetitive testing, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological examination was normal.  An x-ray of the left knee revealed minimal patellofemoral disease and some cystic change in the proximal tibia.  The Veteran was diagnosed with patellofemoral disease with early chondromalacia and degenerative changes in the left knee.  The examiner noted that the Veteran was not working and found that from an objective functional standpoint, there were no reasons for the Veteran to limit standing or walking due to his legs.  The examiner also indicated that the Veteran's objective physical examination did not coincide with his statement that he could only walk one block or less.      

At a July 2011 VA examination, the Veteran was noted to be using a cane and a left knee brace.  An x-ray of the left knee showed only mild arthritic change in terms of subchondral cystic change.  The left knee was examined after the knee brace was removed.  Examination revealed no deformity or swelling.  The only objective finding was crepitus.  Range of motion testing of the left knee showed 130 degrees flexion and 0 degrees extension with crepitus.  Upon repetitive motion, there was no pain, weakness, fatigability, or loss of endurance.  The Veteran was diagnosed with chondromalacia patella of the left knee with subchondral bone change consistent with mild osteoarthritis.    

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited to 130 degrees.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension on both of the above examinations.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).  Because there is no evidence that the Veteran's left knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.  

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  The Board notes that although the Veteran had crepitus on motion at his July 2011 VA examination, at no time did the Veteran have additional functional limitation or loss of motion due to pain, weakness, stiffness, fatigability, or incoordination with repetitive use.  There was no evidence which suggests, that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension, the criteria for a 20 percent rating, or restricted such that any separate compensable ratings for flexion or extension would be warranted.  Thus, even considering the effects of pain on use, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  With respect to instability, although the Veteran indicated at his February 2011 VA examination that his left knee would go out, the objective medical evidence does not show any left knee instability on examination.  Indeed, the February 2011 VA examiner found no instability of the left knee.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5257.

The Board notes that there is x-ray evidence of minimal left knee arthritis.  The Veteran currently has a 10 percent rating under Diagnostic Code 5010 because although he has noncompensable left knee limitation of flexion, there is still at least some limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  However, a higher 20 percent rating is only warranted if there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  In this case, there is no evidence that more than one joint group is involved or that the Veteran has occasional incapacitating exacerbations.  Indeed, the February 2011 and July 2011 VA examiners described the Veteran's left knee arthritis as "minimal" or "mild."  Moreover, the February 2011 examiner found that from an objective functional standpoint, there were no reasons for the Veteran to limit standing or walking due to his legs, and that the Veteran's objective physical examination did not coincide with his statement that he could only walk one block or less.  Therefore, the Board finds that an increased rating is not warranted for the Veteran's left knee disability under Diagnostic Code 5010.   

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for his left knee disability contemplated his subjective complaints of pain and occasional swelling, as well as his functional impairment.  There was no evidence that his left knee disability was manifested by compensable limitation of extension or flexion, instability, subluxation, or ankylosis.  Therefore, the Veteran's subjective complaints were included in the 10 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.  




REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected left knee disability or arthritis of the right sacroiliac articulation.  The Board also notes that further development is required prior to adjudicating the Veteran's claims of entitlement to a TDIU and entitlement to SMC based on the need for aid and attendance.    

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

VA and private medical records show that the Veteran has received ongoing treatment for various psychiatric disorders, including schizophrenia, depression, and psychosis, not otherwise specified.  

In a February 2010 private medical report, the Veteran's treating physician noted that the Veteran had recently been having increased problems with his schizophrenia and anxiety despite compliance with his medication.  The Veteran was diagnosed with schizophrenia, chronic pain due to pelvic pathology, lumbar disc disease, and degenerative joint disease of the left knee.  The physician opined that the Veteran's chronic pain had contributed to his depression and aggravated his schizophrenia.  In January 2011, the Veteran's treating physician diagnosed the Veteran with worsened schizophrenia symptoms and multiple musculoskeletal problems, which included pain in the pelvis, low back, and knees.  He again found that the Veteran's mental health may indeed be affected by his chronic and progressive musculoskeletal illness.  Subsequently, in September 2012, the Veteran's treating physician reported that the Veteran was service-connected for chronic knee pain, pelvic pain, and low back pain.  He noted that the Veteran also had schizophrenia.  The physician again opined that the Veteran's chronic pain had aggravated his schizophrenia, which had required him to increase his psychiatric medications.   

On VA examination in September 2011, the VA examiner reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's psychiatric disorder was proximately due to or the result of the Veteran's service-connected conditions.  The examiner found that there was no evidence of a relationship between schizophrenia and the Veteran's service-connected condition.  He indicated that he had reviewed the statements from the Veteran's private medical provider, but explained that there was no scientific evidence linking the development of schizophrenia to physical health problems.  Additionally, the examiner stated that he did not believe that the Veteran met the full criteria for a schizophrenic disorder. 

The Board finds that although the September 2011 VA examiner provided an opinion on why the Veteran's acquired psychiatric disorder was not due to or the result of his service-connected disabilities, he did not provide a medical opinion addressing whether the Veteran's psychiatric disorder has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected left knee disability or arthritis of the right sacroiliac articulation.  Moreover, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though the September 2011 VA examiner suggested that the Veteran did not meet the criteria for a current diagnosis of schizophrenia, the Veteran had received earlier diagnoses for schizophrenia, depression, and psychosis, not otherwise specified.  The September 2011 examiner did not consider the earlier diagnoses of psychiatric disorders in rendering his opinion.   

Therefore, in light of the above, the Board finds that the September 2011 VA opinion is inadequate, and a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Additionally, the Board finds that the Veteran's claims for TDIU and SMC based on the need for aid and attendance are inextricably intertwined with his claim for service connection for an acquired psychiatric disorder, as secondary to his service-connected left knee disability or arthritis of the right sacroiliac articulation.  The granting of service connection and the assigning of a disability rating for an acquired psychiatric disorder would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disabilities, as well as potentially affect the issue of whether the Veteran needs aid and attendance or is bedridden due to his service-connected disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.


2.  Schedule the Veteran for a VA psychiatric examination to obtain a medical opinion as to whether his current psychiatric disorder is possibly related to his service-connected left knee disability or arthritis of the right sacroiliac articulation.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) a current acquired psychiatric disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the left knee disability or arthritis of the right sacroiliac articulation.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  In rendering the opinion, if the examiner does not find that the Veteran has a current psychiatric disorder, the examiner should refer to previous confirmed diagnoses of psychiatric disorders since the filing of the Veteran's claim.  The examiner should provide a rationale for the conclusions reached. 

3.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claims readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


